      Case 1:21-cv-02390-DLC Document 15 Filed 03/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 UNION SQUARE SUPPLY INC, individually :
 and on behalf of a class of all other :              21cv2390 (DLC)
 persons similarly situated,            :
                                        :                  ORDER
                     Plaintiff,         :
                                        :
           -v-                          :
                                        :
 MAYOR BILL DE BLASIO, CITY OF NEW YORK :
 NEW YORK CITY DEPARTMENT OF CONSUMER   :
 AND WORKER PROTECTION, LORELAI SALAS, :
 as Commissioner of the New York City   :
 Department of Consumer and Worker      :
 Protection, OFFICE OF ADMINISTRATIVE   :
 TRIALS & HEARINGS, and JONI KLETTER, a :
 Commissioner and Chief Administrative :
 Law Judge of the Office of             :
 Administrative Trials and Hearings,    :
 INSPECTOR DAVI, and INSPECTOR JOHN     :
 DOE(S) AND INSPECTOR JANE DOE(S),      :
 to be identified later,                :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On March 19, 2021, the plaintiff in this action moved for a

temporary restraining order.     On March 23, 2021, the Court held

a conference on the plaintiff’s motion.       For the reasons stated

on the record at the March 23, 2021 conference, it is hereby
         Case 1:21-cv-02390-DLC Document 15 Filed 03/23/21 Page 2 of 2


     ORDERED that the plaintiff’s motion for a temporary

restraining order is denied.

     SO ORDERED:

Dated:       New York, New York
             March 23, 2021


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
